DETAILED ACTION

Corrected Notice of Allowance
This is a corrected notice, which addresses claim 13. This claim was inadvertently not listed as rejoined in the previous mailing (dated 03 February 2022). The below sections listing the claims rejoinded and the claims cancelled are included as well to repeat and clarify the status of the various claims. No other correction is being presented in this action.
 
Election/Restrictions
Claims 10-11, 14-15, 17-18, and 20 are directed to an allowable method. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13 and 16, directed to species previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
This application is in condition for allowance except for the presence of claims 1-6, 8-9, and 21-22 directed to an invention non-elected without traverse.  Accordingly, claims 1-6, 8-9, and 21-22 have been cancelled.

Examiner's Amendment
In view of the decision from the Patent Trial and Appeal Board rendered on 17 November 2021, all the claims except for claim 23 stand allowed. As such, per the guidance in MPEP 1214.06(II), claim 23 is cancelled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. 
The application has been amended as follows: 
Claims 1-6, 8-9, and 21-23 has been cancelled without prejudice thereto.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 



/Brian Gulledge/Primary Examiner, Art Unit 1699